DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 18 February 2021.  Claims 1 – 16 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 – 7 are objected to because of the following informalities:
In Re Claim 4, the phrase “at least one of the plurality of planetary shafts includes a roller having a first portion with a first diameter and a second portion with a second diameter that is greater than the first diameter” would be clearer if replaced with the phrase --at least one of the plurality of planetary shafts having a first portion with a first diameter and a second portion with a second diameter that is greater than the first diameter, said at least one of the plurality of planetary shafts includes a roller--.  Note that this change would provide adequate antecedent basis for “the first portion of the at least one of the plurality of planetary shafts” and “the second portion of the at least one of the plurality of planetary shafts” in Claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 7, the phrase “an orientation of each of the plurality of rollers alternates” contradicts the limitations “the first tube is aligned with the first portion” and “the second tube is aligned with the second portion” in Claim 5 because the tube cannot be aligned with the first/second portion if the orientation of the rollers alternates.  The claim is therefore indefinite.  For the purpose of prior art analysis the claim will be assumed to be rewritten as follows: --The peristaltic pump head of Claim 5, wherein each of the plurality of planetary shafts includes a respective first portion and a respective second portion, said each of the plurality of planetary shafts includes a respective roller, wherein an orientation of each of the plurality of planetary shafts alternates relative to an adjacent planetary shaft, circumferentially around the central shaft--.
In Re Claim 13, this claim recites the limitation “the opening of the L-shaped slot” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the limitation --an opening of the L-shaped slot-- will be assumed instead.
In Re Claim 13, it is not clear how the lock lever {end} can retain the post at the “end” of the L-shaped slot when it is located “between” the end of the L-shaped slot and an opening.  For the purpose of prior art analysis, it will be assumed that the phrase “at the end” in Line 3 is replaced with the phrase --near the end--.
In Re Claim 15, this claim recites the limitation “the arcuate occlusion bed” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, it will be assumed that this claim depends on Claim 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Petrofsky (PG Pub US 20180023555 A1) in view of Arosio (US Patent 5,316,347 A).

    PNG
    media_image1.png
    582
    613
    media_image1.png
    Greyscale

Annotated Figure 3 of Petrofsky
In Re Claim 1, Petrofsky discloses a peristaltic pump head (104; paragraph [0041]; Figure 3), comprising: a rotor (114; paragraph [0041]; Figure 4) rotatably mounted between a base (see annotated figure above) of the peristaltic pump head (104) and an end cap (see annotated figure above) of the peristaltic pump head (104); an arcuate case (112; paragraph [0040]; Figure 3 shows arcuate portions) between the base and the end cap partially surrounding the rotor (as shown in Figure 4); an arcuate occlusion bed (116; Figure 3 depicts it as a plate like member with arcuate portions; paragraph [0040] describes it as a head clamp) removably mounted between the base and the end cap (paragraph [0068] discloses that the tubing may need to be replaced, therefore the clamped mounting is such that the occlusion bed is removable, Figure 4 shows the head without the occlusion bed and Figure 3 shows the head with the occlusion bed), wherein the arcuate case (112) and the arcuate occlusion bed (116) form a cylindrical body (as best shown in Figure 3, note that a cylinder does not have to have a full circular boundary) around the rotor (114)
Although the arcuate occlusion bed is disclosed by Petrofsky as a clamp, Petrofsky is silent with regards to the details of how the clamp mounts the occlusion bed to the case.

    PNG
    media_image2.png
    401
    596
    media_image2.png
    Greyscale

Annotated Figure 3 of Arosio
However, Arosio discloses a clamp for mounting support plate (4 – being mapped to the occlusion bed of Petrofsky) to support plate (5 – being mapped to the casing of Petrofsky), the clamp comprising a locking handle (combination of 6, 7, and unlabeled “interlink” in Column 4, Line 4 and annotated in the above figure as the bar) hingedly mounted (around pivoting pins 8,9; see Column 6, Line 11) to the arcuate occlusion bed (4), wherein the locking handle includes a bar (unlabeled “interlink” in Column 4, Line 4 and annotated in the above figure as the bar) extending between a pair of cam members (6 and 7 together form the pair; note that they are described as clamping levers), each cam member including a cam slot (10) that engages a respective pin (11, 12) extending from the base (top of element 5 Figure 2 where pin 11 is) and the end cap (bottom of element 5 in Figure 2 where pin 12 is)(Column 5, Line 66 – Column 6, Line 17; Figures 2, 3, 4, 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the handle taught by Arosio on the occlusion bed of Petrofsky and respective pins as taught by Arosio on to the base and end cap of Petrofsky for the purpose of reducing the assembly time it takes to mount the occlusion bed to the case (Arosio discloses a “quick-fitting” in Column 5, Line 66).


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Petrofsky (PG Pub US 20180023555 A1) in view of Arosio (US Patent 5,316,347 A) and further in view of Gustafsson (European Patent GB 2138511 A).

In Re Claim 2, Petrofsky and Arosio disclose all the limitations of Claim 1, but they do not disclose planetary gears and a central gear.
However, Gustafsson discloses a peristaltic pump head (Figures 1, 2; Page 3, Lines 32 – 33), comprising: a rotor (2, 5, 6; Figure 2) which comprises: a base plate (label “2” on the right of Figure 2; Page 3, Lines 37 – 39); an end plate (label “2” on the right of Figure 2); a central shaft (6) extending through the base plate and the end plate (Page 3, Lines 39 – 41; Figure 2); a central gear (7) driven by the central shaft (Page 3, Lines 42 – 43; Figure 2); and a plurality of planetary shafts (4; there are four of them as shown in Figure 1) mounted between the base plate and the end plate around the central shaft (Page 3, Lines 37 – 39; Figure 2), each planetary shaft (4) connected to a planetary gear (8) in meshed engagement with the central gear (Page 3, Lines 44 – 46; Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the rotor (114) of Petrofsky / Arosio with the rotor of Gustafsson (OR incorporate just the gears of Gustafsson on to the shafts of Petrofsky) for the purpose of increasing the service life of the tube (see Page 1, Lines 25 – 30 of Gustafsson).

In Re Claim 4, the combined references above disclose all the limitations of Claim 2, and Gustafsson further discloses that at least one of the plurality of planetary shafts (4) includes a roller (5) having a first portion with a first diameter (along almost its entire length in Figure 2 except a portion adjacent to planetary gear 8) and a second portion (a small portion adjacent to planetary gear 8) with a second diameter that is greater than the first diameter as shown in Figure 2.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Petrofsky (PG Pub US 20180023555 A1) in view of Arosio (US Patent 5,316,347 A) and in view of Gustafsson (European Patent GB 2138511 A) and further in view of Chan (PG Pub US 20160010635 A1).
In Re Claim 3, Petrofsky, Arosio and Gustafsson disclose all the limitations of Clam 2, and Gustafsson discloses a pair of bearings in each of the base and the end cap rotatably retaining the central shaft (Page 3, Lines 41 – 42), but Gustafsson does not specifically disclose that each bearing is a composite bushing.
However, Chan discloses that a bushing is a specific type of bearing (paragraph [0066]: “bushings or other bearings”), and provides PTFE as an example material that a bushing is made of (paragraph [0056]) which is the same material that applicant’s bushing is made of (paragraph [0031] of applicant’s specification).  Note further that applicant’s bushing (154 or 158) depicted in Figure 10 of applicant’s specification is structurally identical to Chan’s bushing (for example 184) depicted in Figure 6 of Chan.  The examiner therefore contends that Chan discloses a composite bushing as claimed, as a specific example of a bearing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to select a composite bushing as taught by Chan to be the broadly disclosed bearing of Petrofsky / Arosio / Gustafsson because it is only a matter of substituting the broadly disclosed bearing of Gustafsson with the specifically disclosed bearing of Chan, so the results of the substitution would be predictable –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).
Gustafsson is also silent with regards to how the end plate retains each of the planetary shafts.
However, the Figure 8 embodiment of Chan discloses a pair of bushings (284) in the base plate (264, 264H) and the end plate (266, 266H) retaining each of the plurality of planetary shafts (280) as described in paragraph [0066].  Chan provides PTFE as an example material that a bushing is made of (paragraph [0056]) which is the same material that applicant’s bushing is made of (paragraph [0031] of applicant’s specification).  Note further that applicant’s bushing (154 or 158) depicted in Figure 10 of applicant’s specification is structurally identical to Chan’s bushing (284) depicted in Figure 8 of Chan.  The examiner therefore contends that the bushing disclosed by Chan is a composite bushing as claimed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a pair of composite bushings as taught by Chan between each planetary shaft and the base plate / end plate of Petrofsky / Arosio / Gustafsson for the purpose of rotatably receiving each planetary shaft in the base plate / end plate (paragraph [0066] of Chan: “are rotatably received in the pin bores”).

Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Petrofsky (PG Pub US 20180023555 A1) in view of Arosio (US Patent 5,316,347 A) and in view of Gustafsson (European Patent GB 2138511 A) and further in view of Bassani (PG Pub US 20140086771 A1).

In Re Claim 5, Petrofsky, Arosio and Gustafsson do not disclose that the first tube is aligned with the first portion and the second tube is aligned with the second portion.
However, Bassani discloses a peristaltic pump head (Figure 11), wherein at least one of the plurality of planetary shafts (800) having a first portion (802) with a first diameter and a second portion (804) with a second diameter that is greater than the first diameter, each planetary shaft has a roller (paragraph [0058]: “lobe for compressing”), a first tube (1004; Figure 17) extending from a first slot (706; Figure 10) in the arcuate case (608) over the rotor (610) to a second slot (on the other side of 608 in Figure 10) in the arcuate case; and a second tube (1006; Figure 17) extending from a third slot (708; Figure 10) in the arcuate case (608) over the rotor (610) to a fourth slot (on the other side of 608 in Figure 10) in the arcuate case (608), wherein the first tube (1004) is aligned with the first portion (802) of the at least one of the plurality of planetary shafts when the second tube (1006) is aligned with the second portion (804) of the at least one of the plurality of planetary shafts (although this is not explicitly disclosed in a single figure, one skilled in the art would appreciate that each one of the tubes 1004/1006 would be aligned with a respective portion 802/804; see paragraphs [0051], [0058], [0076]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the first and second portions of the plurality of planetary shafts of Petrofsky / Arosio / Gustafsson such that the second portion has a larger diameter than the diameter of the first portion such that one of the tubes is aligned with the first portion and the other of the tubes is aligned with the second portion as taught by Bassani for the purpose of simplifying the apparatus because Petrofsky has two sets/layers of rollers (120) adjacent to each other whereas Bassani has only one set (each roller/shaft has portions of different diameters).

In Re Claim 6, the combined references above disclose all the limitations of Claim 5, and in the modified apparatus, the four slots (706, 708) of Bassani would be between the pair of cam members (6, 7) of Arosio.

In Re Claim 7, the combined references above disclose all the limitations of Claim 5, and Bassani further discloses that each of the plurality of planetary shafts includes a respective first portion and a respective second portion (there are a plurality of planetary shafts depicted in Figure 11, each of which have axial portions of small and large diameter), said each of the plurality of planetary shafts includes a respective roller, wherein an orientation of each of the plurality of planetary shafts alternates relative to an adjacent planetary shaft, circumferentially around the central shaft (portions 802 and 804 alternate circumferentially).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Petrofsky (PG Pub US 20180023555 A1) in view of Arosio (US Patent 5,316,347 A) and further in view of Hoshi (US Patent 8,985,969 B2).
In Re Claim 8, Petrofsky  and Arosio discloses all the limitations of Claim 1, but they do not disclose a hub with a pair of radially extending posts.
However, Hoshi discloses a pump head (10, 12A; Figure 1) comprising a cylindrical mounting hub (cylindrical portion of 10 having surface 12A) configured to be received within an annular collar (which includes 32, 32a, 32b; as best seen in Figure 6; the assembled position after receipt is shown in Figure 5), wherein the mounting hub includes a pair of radially extending posts (15)(Column 6, Lines 46 – 60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the peristaltic pump head of Petrofsky / Arosio such that it has a cylindrical hub and pair of radially extending posts to be mounted in an annular collar as taught by Hoshi for the purpose of securing the peristaltic pump head to a drive source (note that Petrofsky discloses a drive source in the form of a motor 108 in paragraph [0039] and Figure 2, but it is silent with regards to the details of the coupling 110).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson (European Patent GB 2138511 A) in view of Chan (PG Pub US 20160010635 A1).
In Re Claim 9, Gustafsson discloses a peristaltic pump head (Figures 1, 2; Page 3, Lines 32 – 33), comprising: a rotor (2, 5, 6; Figure 2) rotatably mounted (Page 3, Lines 71 – 73) between a base (label “1” on the right of Figure 2; Page 3, Line 36) of the peristaltic pump head and an end cap (label “1” on the left of Figure 2; Page 3, Line 36) of the peristaltic pump head, wherein the rotor comprises: a base plate (label “2” on the right of Figure 2; Page 3, Lines 37 – 39); an end plate (label “2” on the right of Figure 2; Page 3, Lines 37 – 39); a central shaft (6) extending through the base plate and the end plate (Page 3, Lines 39 – 41; Figure 2); a central gear (7) driven by the central shaft (Page 3, Lines 42 – 43; Figure 2); and a plurality of planetary shafts (4; there are four of them as shown in Figure 1) mounted between the base plate and the end plate around the central shaft (Page 3, Lines 37 – 39; Figure 2), each planetary shaft (4) connected to a planetary gear (8) in meshed engagement with the central gear (Page 3, Lines 44 – 46; Figure 1).
Although Gustafsson discloses a pair of bearings in each of the base and the end cap rotatably retaining the central shaft (Page 3, Lines 41 – 42), Gustafsson does not specifically disclose that each bearing is a composite bushing.
However, Chan discloses that a bushing is a specific type of bearing (paragraph [0066]: “bushings or other bearings”), and provides PTFE as an example material that a bushing is made of (paragraph [0056]) which is the same material that applicant’s bushing is made of (paragraph [0031] of applicant’s specification).  Note further that applicant’s bushing (154 or 158) depicted in Figure 10 of applicant’s specification is structurally identical to Chan’s bushing (for example 184) depicted in Figure 6 of Chan.  The examiner therefore contends that Chan discloses a composite bushing as claimed, as a specific example of a bearing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to select a composite bushing as taught by Chan to be the broadly disclosed bearing of Gustafsson because it is only a matter of substituting the broadly disclosed bearing of Gustafsson with the specifically disclosed bearing of Chan, so the results of the substitution would be predictable –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).
Gustafsson is silent with regards to how the end plate retains each of the planetary shafts.
However, the Figure 8 embodiment of Chan discloses a pair of bushings (284) in the base plate (264, 264H) and the end plate (266, 266H) retaining each of the plurality of planetary shafts (280) as described in paragraph [0066].  Chan provides PTFE as an example material that a bushing is made of (paragraph [0056]) which is the same material that applicant’s bushing is made of (paragraph [0031] of applicant’s specification).  Note further that applicant’s bushing (154 or 158) depicted in Figure 10 of applicant’s specification is structurally identical to Chan’s bushing (284) depicted in Figure 8 of Chan.  The examiner therefore contends that the bushing disclosed by Chan is a composite bushing as claimed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a pair of composite bushings as taught by Chan between each planetary shaft and the base plate / end plate of Gustafsson for the purpose of rotatably receiving each planetary shaft in the base plate / end plate (paragraph [0066] of Chan: “are rotatably received in the pin bores”).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson (European Patent GB 2138511 A ) in view of Chan (PG Pub US 20160010635 A1) and further in view of Foner (US Patent 11,041,584 B2).
In Re Claim 10, Gustafsson and Chan disclose all the limitations of Claim 9, and Gustafsson further discloses a case (where label “1” points to in Figure 1; note that in Figure 2, label “1” points to the base/end cap) between the base (label “1” on the right of Figure 2; Page 3, Line 36) and the end cap (label “1” on the left of Figure 2; Page 3, Line 36) partially surrounding the rotor (2, 5, 6; see Figures 1 and 2); an occlusion bed (10) removably mounted (via hinge 12; removable hinges are well known {MPEP 2144.03}) between the base and the end cap, wherein the case and the occlusion bed (10) form a body around the rotor (see Figures 1 and 2).
Although Gustafsson discloses a latch (13, 14; Figure 1; Page 3, Lines 58 – 60), Gustafsson and Chan do not disclose handle and cam slot.
However, Foner discloses a latch mechanism (see title) for mounting a plate bed (plate portion of 42 in Figure 1 – being mapped to the occlusion bed of Gustafsson) to component (22 in Figure 1 – being mapped to casing elements of Gustafsson), the latch comprising a locking handle (combination of 48 and 52) hingedly mounted (around pivoting pins 46; see Column 7, Lines 6 – 10) to the occlusion bed (42), wherein the locking handle includes a bar (48) extending between a pair of cam members (52; there are two shown in Figure 1, one of which is not labeled), each cam member including a cam slot (54) that engages a respective pin (56) extending from the base and end cap (there are two pins 56 depicted in Figure 1, one of which is not labeled; one of the pins extends from a designated base and another extends from a designated end cap)(Column 7, Lines 25 – 28; Figures 1, 2, 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the latch of Gustafson / Chan with the latch mechanism of Foner by incorporating the handle taught by Foner on the occlusion bed of Gustafson / Chan and respective pins as taught by Foner on to the base and end cap of Gustafson / Chan for the purpose of reducing the assembly time it takes to mount the occlusion bed to the case (Foner discloses “quick couplings” in Column 2, Line 47).


Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (US Patent 8,985,969 B2) in view of Doyle (US Patent 2,956,734 A) and as evidenced by Buckholtz (US Patent 5,021,048 A).

In Re Claim 11, with reference to the embodiment of Figures 8 – 11, Hoshi discloses a peristaltic pump (although an impeller {21} type pump is disclosed, “peristaltic” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987)), comprising: 

    PNG
    media_image3.png
    674
    574
    media_image3.png
    Greyscale

Annotated Figure 6 of Hoshi
a mounting plate (34; Figure 6; Column 8, Lines 42 – 45) attached to an external surface of a housing (33)(Column 8, Lines 37 – 48), the mounting plate (34) having an internal wall (annular wall of concave portion 31; Figures 6, 9) defining an opening (see top of concave portion 31 in Figure 6) into the housing for receiving a central rotor shaft (21a; Column 6, Lines 44 – 45) of a pump head (21; Figure 6); an annular collar (see annotated Figure 6 above) extending from an external surface of the mounting plate (the extension is in the radial direction from external surface 34a in Figure 6) and surrounding the opening (top of 31; Figure 6), 

    PNG
    media_image4.png
    920
    1593
    media_image4.png
    Greyscale

Annotated Figure 9 of Buckholtz and Figure 6 of Hoshi
the annular collar including a pair of L-shaped slots (see annotated Figure 6 above which shows three L-shaped slots as evidenced by the L-shaped slot 130 of Buckholtz; each of the two legs of the designated L-shape perform the same function as each leg of applicant’s L-shape {the double sided arrow portion is one leg, and the space formed by the C-shaped member is the other leg}) opening at an exterior surface (32b is one such surface – Figure 6; Column 7, Lines 34 – 36.  Note also that it would be routine skill to decrease the width of the slot designated by the double sided arrow, in view of the Buckholtz reference) of the annular collar; and a lock lever (60, 61; Figures 10, 11) pivotably mounted to the mounting plate (around hinge “H”; Column 12, Lines 59 – 60) and movable between a locked position with an end (62) of the lock lever (60, 61) within one of the L-shaped slots (Column 12, Lines 32 – 45) and an unlocked position with the end of the lock lever (60, 61) at least partially outside of the L-shaped slot (Column 12, Lines 54 – 58).
The Hoshi reference teaches that the end of the lock lever is partially outside the L-shaped slot, therefore it is not fully outside the L-shaped slot in the unlocked position.
However, ensuring that the unlocked position of the end of the lock lever is fully outside the L-shaped slot is merely a matter of increasing the angular range of pivoting motion of the lock lever, and a larger angular range of pivoting motion is known in the art as evidenced by Doyle (Figure 3; Column 4, Lines 5 – 20) which discloses a lock lever (38) which shows an unlocked position (top of Figure 3) and a locked position (to the right of Figure 3) implying an angular range of pivoting motion of substantially 90 degrees (as compared to the angular range of pivoting motion of significantly less than 90 degrees as implied by the Hoshi reference).  The angular range of pivoting motion disclosed by Doyle encompasses the angular range of pivoting motion disclosed by Doyle.  In view of Hoshi and Doyle, the angular range of pivoting motion is therefore one of the variables that determines whether the lock lever is in the locked position or unlocked position, and establishes it as a result effective variable.  
In view of Doyle, it would therefore have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to increase the angular range of pivoting motion of the lock lever of Hoshi such that it is fully outside the L-shaped slot in the unlocked position, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Also see MPEP 2144.05 – I: In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (wherein the prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°).

In Re Claim 12, Hoshi and Doyle disclose all the limitations of Claim 11, and Hoshi further discloses a pump head (10A, 12) including the central rotor shaft (21a) and a cylindrical mounting hub (portion of 12 having side wall 12a) configured to be received within the annular collar (see Figure 5 and annotated Figure 6 above), wherein the mounting hub (12a) includes a pair of radially extending posts (15; Figure 9) that engage the L-shaped slots (Column 12, Lines 32 – 39; Figure 11).

In Re Claim 13, Hoshi and Doyle disclose all the limitations of Claim 12, and Hoshi further discloses the end (62) of the lock lever (60, 61; Figures 10, 11) is located between an end of the L-shaped slot (see annotated Figure 9 above, a bottom of the annotated slot {below the end 62 of the lock lever in the locked position} designated by the double arrow is an end of the L-shaped slot) and an opening of the L-shaped slot in the locked position (see annotated Figure 9 above, the top of the annotated slot designated by the double arrow is an opening which 15 approaches during insertion of pump head 10A/12) and retains one of the radially extending posts (15) near the end of the L-shaped slot (Column 11, Lines 39 – 42 disclose locking due to the detent function).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (US Patent 8,985,969 B2) in view of Doyle (US Patent 2,956,734 A) and as evidenced by Buckholtz (US Patent 5,021,048 A) and further in view of Petrofsky (PG Pub US 20180023555 A1) in view of Arosio (US Patent 5,316,347 A) and as evidenced by Oyaski (PG Pub US 20040138617 A1).
In Re Claim 14, Hoshi and Doyle disclose all the limitations of Claim 11, but it does not disclose an arcuate occlusion bed.
However, Petrofsky and Arosio as applied to Claim 1 disclose all the limitations specific to Claim 14 including the arcuate occlusion bed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to mount the peristaltic pump head of Petrofsky and Arosio as applied to Claim 1 to the bottom end of the motor (a small portion of the drive shaft 42 extends from the bottom of motor 40 of Hoshi) of Hoshi and Doyle as applied to Claim 11 because the results of the modification are predictable as evidenced by Oyaski which discloses that a peristaltic pump (20) and an impeller pump (30) are driven by a common drive shaft (32) of a motor as disclosed in Figures 1A/1B and paragraphs [0017], [0018] and [0020].  An added advantage is that the modification saves the costs of an additional separate motor by driving both pumps with the same motor.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (US Patent 8,985,969 B2) in view of Doyle (US Patent 2,956,734 A) and as evidenced by Buckholtz (US Patent 5,021,048 A) and further in view of Petrofsky (PG Pub US 20180023555 A1) in view of Arosio (US Patent 5,316,347 A) and as evidenced by Oyaski (PG Pub US 20040138617 A1), and further in view of Nordell (US Patent 7,722,338 B2).
In Re Claim 15, Hoshi, Doyle, Petrofsky and Arosio disclose all the limitations of Claim 14, but they are silent with regards to a sensor.
However, Nordell discloses an open head sensor (14; Figure 1; Column 2, Line 58) located in the pump head (10; Figure 1) and configured to detect presence of the arcuate occlusion bed (16; Figure 2), wherein the peristaltic pump is configured to stop rotation of the rotor in response to the open head sensor (14) indicating that the arcuate occlusion bed (16) is not present (Column 4, Lines 12 – 25 state that the sensor 14 is used to determine if the occlusion bed 16 is engaged, and if pump is ready for operation and also used to activate the motor; the motor is only activated if the occlusion bed is a predetermined distance from the rotor {i.e. it is present at the predetermined distance}).
. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the sensor of Nordell into the peristaltic pump head of Hoshi / Doyle / Petrofsky / Arosio for the purpose of ensuring operator safety so that the pump is not accidentally activated during assembly.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (US Patent 8,985,969 B2) in view of Doyle (US Patent 2,956,734 A) and as evidenced by Buckholtz (US Patent 5,021,048 A) and further in view of Gustafsson (European Patent GB 2138511 A ) in view of Chan (PG Pub US 20160010635 A1) and as evidenced by Oyaski (PG Pub US 20040138617 A1).
In Re Claim 16, Hoshi and Doyle disclose all the limitations of Claim 11, but it does not disclose gears and bushings.
However, Gustafsson and Chan as applied to Claim 9 disclose all the limitations specific to Claim 16 including the gears and the bushings.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to mount the peristaltic pump head of Gustafsson and Chan as applied to Claim 9 to the bottom end of the motor (a small portion of the drive shaft 42 extends from the bottom of motor 40 of Hoshi) of Hoshi and Doyle as applied to Claim 11 because the results of the modification are predictable as evidenced by Oyaski which discloses that a peristaltic pump (20) and an impeller pump (30) are driven by a common drive shaft (32) of a motor as disclosed in Figures 1A/1B and paragraphs [0017], [0018] and [0020].  An added advantage is that the modification saves the costs of an additional separate motor by driving both pumps with the same motor.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        31 October 2022